Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 12/14/2021. 

Allowance
Claims 1-6 and 8-14 and 16-20 are allowable.

Reason for Allowance
Independent claims 1, 9 and 17 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
receiving, by a node, an updated data chunk, wherein the node comprises a data chunk, and wherein the data chunk is a prior version of the updated data chunk; identifying a second node comprising a parity chunk associated with the data chunk; transmitting, by the node, the data chunk and the updated data chunk to the second node, wherein the data chunk and the updated data chunk are simultaneously transmitted to the second node as a single write; generating, by the second node, an updated parity chunk using the data chunk and the updated data chunk; and storing the updated parity chunk on the second node, wherein the node and the second node are members of a cluster, and wherein the data chunk and the parity chunk are stored in the cluster using, at least in part, data protection domain (DPD) information.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue

Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/24/2022